Title: To James Madison from Dolley Madison, 1 November 1805
From: Madison, Dolley
To: Madison, James


          
            Philadelphia Novr. 1st. [1805]
          
          I have great pleasure, my beloved in repeating to you what the Doctor has just now said, that the knee would be well in one day more and in two or three I might begin to ride—so that I may reasonably hope that a fortnight more will be the extent of my stay in Philadelphia, I am so impatient to be restored to you.
          I wish you would indulge me with some information respecting the war with Spain and disagreement with England, as it is so generally expected here that I am at a loss what to surmise. You know I am not much of a politician but I am extremely anxious to hear (as far as you may think proper) what is going forward in the Cabinet—on this subject, I beleive you would not desire your wife the active partizan, such as her neighbor Mrs. L, nor will there be the slightest danger whilst she is conscious of her want of talents, and her diffidence in expressing her opinions always imperfectly understood by her sex. In my last I told you every thing the state of my finances &c &c. I have sent Peter to the office for letters and I hope to hear from you and to receive some account of Anna. I expect to see her every day.
          Kiss my child for me and remember me to my friends. Could you speak a word to General Dearborn in favor of poor Mrs. Jackson—the Doctor’s widow who used to supply so well the soldiers—adieu, my dear husband, Peter brings me no letters which really unfits me for writing more to any one, your ever affectionate
          
            D.
          
        